Citation Nr: 1208404	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.  The Veteran died on September [redacted], 1990; the appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.  The case was remanded by the Board for provision of additional VCAA notice in July 2010.  The case has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of the Veteran's death was previously denied in a rating decision that was dated in January 1991.  The appellant was notified of this decision and her appellate rights in April 1991, but she did not perfect a timely appeal from this decision.

2.  The additional evidence received since the prior rating decision does not relate to an unestablished fact.  


CONCLUSIONS OF LAW

1. The RO's rating decision in January 1991 denying service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim of service connection for the cause of the Veteran's death. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  When a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

The appellant was sent VCAA notice in August 2006 that explained VA's duty to assist her with developing evidence in support of her claims and which also explained what the evidence needed to show in order to establish entitlement to DIC.  However, because this notice was provided in August 2006 it did not have the additional provisions required by Kent and Hupp.  

As a result, the appellant was sent another VCAA letter in July 2010, in accordance with the Board's July 2010 remand instructions.  The letter informed the appellant that her claim had been previously denied because the record failed to show any causal relationship between the Veteran's cause of death and his service connected disabilities.  It informed her that she needed to submit new and material evidence related to that fact.  The letter also explained what the evidence needed to show in order to support a claim for death benefits based on a disability that was already service connected during the Veteran's lifetime as well as what the evidence needed to show in order to support a claim based on a disability that was not yet service connected at the time of the Veteran's death.  Her claim was subsequently readjudicated in a November 2011 supplemental statement of the case (SSOC), thereby curing any predecisional notice error.

In addition to the duty to provide various notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with respect to previously denied claims, in the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered. See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003)  (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the claimant has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach). 
In any event, in connection with the current appeal, VA has of record evidence including the Veteran's service treatment records, the Veteran's death certificate and report of autopsy, a VA hospital summary pertaining to the Veteran's final hospitalization, and various other documents which were submitted by the appellant in support of her claim.  

The Board notes that while the appellant submitted evidence after the most recent supplemental statement of the case, the evidence was all duplicative and cumulative of evidence that was already of record.

For the reasons set forth above, the Board finds VA's obligations pursuant to the VCAA were met in this case. 

 New and Material Evidence

In a January 1991 rating decision, the RO denied service connection for the cause of the Veteran's death because the Veteran's death from end stage renal disease was not shown to be related to his service connected disabilities of schizophrenia and diabetes mellitus (diabetes).  The evidence considered at that time included the Veteran's service treatment records, a VA hospital summary pertaining to the Veteran's final admission to the hospital, and the Veteran's death certificate.  The appellant was notified of the denial of her claim in April 1991.  The claimant did not timely file a notice of disagreement with this decision, which then became final.  

The Board must first ascertain in this case whether new and material evidence has been received.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening." The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim. See Shade, 24 Vet. App. at 120. 

The claimant now contends that the Veteran's end-stage renal disease was caused by his service connected diabetes.  However, she did not submit any actual evidence related to this contention.  Rather, evidence received since the January 1991 rating decision includes duplicate service treatment records, duplicate pages from the Veteran's autopsy, and correspondence from VA, which were already of record at the time of the prior denial of the appellant's claim.  Hence, these materials are not new.  

The appellant also submitted a hospital certificate indicating that the Veteran was hospitalized beginning on July 30, 1990 and was still in the hospital on August 29, 2002, and which listed his then-current medical problems.  This evidence, while new, is not relevant to the issue of whether his death was due to a service connected disability or a disease or injury that occurred during his service.  Similarly, the birth certificates for the children of the appellant and the Veteran, marriage certificate, information about the appellant's income and expenses, documents related to the appellant's workers compensation claim, funeral home bills, and information about her children's education are not relevant to the issue of whether the Veteran's death was due to a service connected disability.  The appellant's bare contention that her husband's renal failure was caused by his service connected diabetes is not in itself new and material evidence of a link between these two disorders, as the appellant lacks the medical expertise that is necessary in order to provide competent evidence regarding the etiology of her husband's end stage renal disease.

In summary, the additional evidence received since the prior rating decision does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has not been received to reopen the claim of service connection for the cause of the Veteran's death.


ORDER

No new and material evidence having been received, the claim for service connection for the cause of the Veteran's death is not reopened. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


